Exhibit 10.20

 

ADDENDUM TO THE

CAPTIVE INSURANCE COMPANY MANAGEMENT SERVICES AGREEMENT

BETWEEN

USA RISK GROUP (BERMUDA), LTD. (“USABDA”)

AND

AMERINST INSURANCE COMPANY, LTD. (“THE COMPANY”)

EFFECTIVE: January 1, 2005

 

Management Agreement Addendum

 

  1) It is hereby agreed that, the Company will compensate USABDA at a rate of
$205,000 per annum beginning 1/1/05, $215,000 per annum beginning 1/1/06 and
$225,000 per annum beginning 1/1/07 and ending 12/31/07.

  2) Cause the above fee to be paid in quarterly installments in advance at the
beginning of each calendar quarter.

  3) Reimburse USABDA for reasonable out-of-pocket expenses incurred during the
management of the COMPANY including; courier and express mail service; long
distance telephone calls; travel and meeting expenses incurred at the request of
the COMPANY; costs of COMPANY stationery; filing fees; and similar expenses.

 

COMPANY agrees that special projects will be invoiced separately at agreed upon
fees or rates.

 

IN WITNESS WHEREOF, the parties have duly executed this Addendum this 1st day of
January, 2005.

 

By:   /s/Andrew Sargeant   USA Risk Group (Bermuda), Ltd. By:   /s/ Ronald S.
Katch   AmerInst Insurance Company, Ltd.